Citation Nr: 1107559	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


1.  Entitlement to an increased disability evaluation in excess 
of 10 percent for mechanical low back pain prior from April 29, 
2004 to December 29, 2008.

2.  Entitlement to an increased disability evaluation in excess 
of 40 percent for mechanical low back pain from December 29, 
2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active military duty from May 1972 to May 
1975, March 1977 to August 1987, and January 1988 to September 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, wherein the RO granted a 10 percent 
disability evaluation for mechanical low back pain, effective 
from October 1, 1994.  The Veteran disagreed with that 
determination and perfected an appeal on the issue.  Jurisdiction 
was subsequently transferred to the San Diego, California RO.  In 
February 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  

In July 2008 the Board remanded the issue for additional 
development and procedural consideration.  In March 2009 the 
Appeals Management Center (AMC), in Washington, DC issued a 
rating decision granting an increased disability evaluation to 40 
percent effective from December 29, 2008, however, this was not a 
full grant of the benefit sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In November 2009 the Board again remanded the issue for 
additional development.  The Board finds that the RO has 
substantially complied with the November 2009 remand orders and 
no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The competent medical evidence for the period from April 29, 
2004 to December 28, 2008 shows that the Veteran's mechanical low 
back pain was not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or a combined range of motion of the thoracolumbar 
spine greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.

2.  The competent medical evidence for the period from December 
29, 2008 shows that the Veteran's mechanical low back pain is 
manifested by pain and limited motion but not by ankylosis of the 
thoracolumbar spine or bed rest prescribed by or treatment by a 
physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
mechanical low back pain for the period from April 29, 2004 to 
December 28, 2008 have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for an evaluation in excess of 40 percent for 
mechanical low back pain from December 29, 2008 have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a November 2002 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010). The RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In addition, in a letter dated in July 2008 the Veteran 
was informed of the process by which effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

A decision by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), rev'd sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The Veteran was given some of the rating 
criteria for the current ratings in effect in the July 2008 
letter.  The Board finds that the Veteran has received adequate 
notice regarding his increased rating claim.  Any defects as to 
the timeliness of the statutory and regulatory notice are 
rendered moot because the Veteran's claim on appeal has been 
fully developed and re-adjudicated by the AMC after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims folder.  Pursuant to 
the November 2009 Board remand additional notification of 
evidence required to substantiate the Veteran's claim was 
requested from Kaiser Permanente Hospital.  In a letter from the 
Veteran received in May 2010 he reported that the evidence from 
Kaiser Permanente Hospital was a radiology film, which had been 
copied at VA Medical Center (VAMC) in Loma Linda.  The radiology 
report dated in December 2008 has been obtained from VAMC Loma 
Linda and associated with the claims folder.  Identified and 
available medical records have been secured.  

The Veteran was afforded a VA examination.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA 
examination obtained in this case was adequate and was predicated 
on a review of the claims folder and medical records contained 
therein; contain a description of the history of the Veteran's 
low back disability; documented and considered the Veteran's 
complaints and symptoms; and addressed the relevant rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  Based on a review of the claims folder, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided herein is 
available and not part of the claims folder.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Based on his contentions as well as the communications provided 
to him by VA, it is reasonable to expect that the Veteran 
understands what is needed to prevail.  See Simmons v. Nicholson, 
487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).  Accordingly, the Board finds that the Veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 
3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. 
App. 473.

II.  Increased Evaluation

The RO acknowledged receipt of the Veteran's claim for an 
increased disability evaluation for his service-connected 
mechanical low back pain on April 29, 2004.  By rating decision 
dated in February 2005 the RO assigned a compensable evaluation 
of 10 percent for the service-connected mechanical low back pain 
disability.  In his April 29, 2004 claim, the Veteran essentially 
contends that his low back symptoms warranted an evaluation 
greater than the 10 percent that was assigned at that time.  By 
rating decision dated in March 2009 the RO increased the 
evaluation for mechanical low back pain to 40 percent effective 
from December 29, 2008.  The Board must now determine whether the 
Veteran is entitled to an increased evaluation in excess of 10 
percent for the period from the date of his claim for an increase 
(April 29, 2004) to December 28, 2008 and in excess of 40 percent 
for the period on and after December 29, 2008.  

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
however the Board must consider whether a staged rating is 
warranted for any part of the period under consideration.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 
Vet. App. 505 (2008).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned. 38 C.F.R. § 4.7. All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.  The factors involved in evaluating and rating disabilities 
of the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on movement.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  A 10 
percent evaluation is warrant for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Id.  

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2).

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  Under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 10 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past twelve months; a 20 percent rating 
is warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two week but less than four 
weeks during the past twelve months; a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than six 
during the past 12 months.  A 60 percent rating is warranted if 
the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note (1).  

The evidence shows X-ray findings of November 2001 from Kaiser 
Permanente as a moderate-to-severe degree of degenerative change 
at L5-S1 with sclerosis, spur formation, narrowing of the joint 
space.  A mild degree of degenerative change was seen at other 
levels of the lumbar spine.  There was no evidence of acute 
partial compression fracture of the vertebrae and no subluxation 
was noted.  X-rays of the spine taken in October 2005 at VA 
Medical Center (VAMC) reveal increased sclerosis in the left L5 
posterior vertebral elements.  Degenerative disc disease in the 
lumbar spine was shown as moderate at the L5-S1 level with 
vacuum-disc phenomenon, and mild at the L1-2 level.  CT [computed 
tomography] scan of the lumbar spine in November 2005 shows 
findings that the vertebral body heights were normal.  
Degenerative disc disease with vacuum phenomenon and sclerosis at 
the end plates were noted at level L5-S1.  Anterior osteophytosis 
was demonstrated.  There was no evidence of significant 
listhesis.  The paraspinal soft tissues were normal.  The central 
canal was normal without evidence of definite stenosis.  The 
sacroiliac joints demonstrated mild degenerative changes.  The 
impression was degenerative disc disease at L5-S1 without 
significant listhesis.  In a December 2005 VAMC clinical progress 
note, it was noted that the Veteran's back pain was manageable.  
The assessment was chronic back pain, degenerative disc disease 
at L5-S1, last CT of the lumbar spine shows normal paraspinal 
tissue.  

At a December 2006 QTC examination the Veteran reported no 
specific back pain but that it seems to go out when he steps the 
wrong way.  It was noted that he was not on any treatment for his 
back and he was not seeing a doctor for it.  There was no bed 
rest recommended by his physician.  It was further noted that the 
functional impairment resulting from his spine condition is that 
he does not do heavy lifting and he avoids prolonged standing.  
At this examination, the examiner did not conduct a physical 
examination of the Veteran's spine; but under the diagnoses 
presented she remarked, "For the VA-established diagnosis of 
degenerative disk disease L5-S1 the diagnosis is unchanged with 
residual pain."  

The Veteran testified at his February 2008 Board hearing that he 
basically exercises and takes Motrin for his back.  Hearing 
Transcript, (Tr.), p. 7.  He further testified that sitting in a 
chair hurts his lower back, "it's just like it's in a knot[,]" 
he stated.  Tr., p. 16.  

X-rays taken in December 2008 show mild degenerative changes at 
the T10-11 level, stable.  The impression was degenerative disc 
disease moderate/marked at the L5-S1 level, appearing worse since 
2005.  Degenerative vacuum-disc phenomenon in the L5-S1 
interspace was no longer visualized.  There was mild degenerative 
disc disease elsewhere in the lumbar spine, with comparison 
limited due to tilt in patient positioning of previous study.  It 
was also noted that previous appearance of increased sclerosis in 
the L5 left pedicle is less apparent, comparing unremarkable on 
current plain films.  Otherwise, without significant change from 
prior study.

On VA examination of the spine in December 2008 the examiner 
noted review of the claims folder.  The Veteran reported that he 
was having increased low back pain.  He complained of increased 
paresthesias in his legs.  He reported that over the last few 
years his leg pain and back pain have been increasing with 
radiating leg pain specifically in the left leg.  He stated that 
he has daily flare-ups.  After sitting for two to three hours he 
reports he gets increased aching pain in his back and the pain 
lasts anywhere from an hour to a couple of hours.  He stated that 
at work he sits a lot and several times during the day he will 
start to get aching pain and he has to get up and walk around and 
stretch out.

The Veteran reported that he takes Motrin for his back pain.  He 
denied any incapacitating episodes and any problems with bowel 
movements.  He reported problems with bladder control but 
indicated that he has a history of bladder cancer.  He does not 
use any assistive devices for ambulation.

On physical examination of the thoracolumbar spine, forward 
flexion was from zero to 90 degrees, extension was from zero to 
30 degrees with end range pain with extension.  Left and right 
lateral flexion and left and right lateral rotations were from 
zero to 30 degrees, with pain on extreme range of motion for all 
of these movements.  After three repetitions of forward flexion 
his back range of motion decreased from zero to 90, to forward 
flexion of zero to 70.  The examiner noted that the Veteran had 
increased difficulty going from a forward flexed position to an 
extended position having to use his hands on thighs to regain his 
upright posturing.  He had 5/5 bilateral lower extremity strength 
for hip flexion, knee flexion and extension, ankle dorsiflexion, 
plantar flexion and extensor hallucis longus.  He had a positive 
straight leg raise on the left lower extremity, negative straight 
leg raise on the right lower extremity.  He had negative clonus 
bilaterally.  Back range of motion was not limited by pain or 
incoordination or weakness.  It was limited by fatigability and 
lack of endurance on three repetitions of motion.  The diagnosis 
was severe degenerative disk disease at L5-S1 interspace with 
nerve root compression, radicular pain on the left lower 
extremity.

The examiner commented that the Veteran does not have mechanical 
low back pain, per se.  What he has is severe degenerative disk 
disease causing this pain so he has an etiology for the 
mechanical low back pain.  The examiner further stated that as 
far as the pertinent low back pathology, the Veteran's low back 
does exhibit weakened movement.  He has increased fatigability 
that is attributed to the service-connected mechanical low back 
pain.  He is able to currently work and maintain his employment.  
He has to get up frequently for breaks every two hours to move 
around and stretch-out due to his back pain.  

The Board finds that the December 2008 VA examination is adequate 
for evaluation purposes in this case.  Specifically, the examiner 
reviewed the claims folder and interviewed the Veteran as well as 
conducted a detailed physical examination.  In addition, there is 
no indication that the VA examiner was not aware of the Veteran's 
past medical history or that any relevant fact were misstated.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl 
v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so the 
Board can make a fully informed evaluation of the disability).  

The Veteran's service-connected mechanical low back pain 
disability is rated as 10 percent disabling under Diagnostic Code 
5237 for the stated period.  In light of the evidence of record, 
the Board finds that an increased disability evaluation in excess 
of 10 percent for the period from April 29, 2004 to December 29, 
2008 for the service-connected mechanical low back pain is not 
warranted under Diagnostic Code 5237.  In order to warrant the 
next higher rating of 20 percent under that diagnostic code, the 
evidence must show manifestations of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and the 
evidence of record for the stated period does not meet or 
approximate the criteria for a 20 percent evaluation.  The 
evidence of record shows that in November 2001 x-ray findings 
showed the Veteran had a mild degree of degenerative change of 
the lumbar spine.  In October 2005 x-rays showed moderate 
degenerative disc disease in the lumbar spine.  CT scan in 
November 2005 showed mild degenerative changes in the sacroiliac 
joint.  A VAMC clinical note in December 2005 recorded that the 
Veteran's back pain was manageable.  At that time he had an 
assessment of chronic back pain, degenerative disc disease at L5-
S1 and the last CT showed normal paraspinal tissue of the lumbar 
spine.  QTC examination in December 2006 confirmed a diagnosis of 
degenerative disk disease at L5-S1.  There is no evidence of 
range of motion testing of the spine shown in the medical 
evidence for the period starting one year prior to the date of 
the claim for increase to December 28, 2008.  Further, there is 
no evidence of abnormal gait or spinal contour due to muscle 
spasm or guarding.  Thus, the evidence cited above does not meet 
the criteria for an increased disability evaluation in excess of 
10 percent for the service-connected mechanical low back pain and 
an increased evaluation is not for application under Diagnostic 
Code 5237 for the stated period.

In addition, under Diagnostic Code 5243, intervertebral disc 
syndrome, the disability is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Under Diagnostic Code 5243, the criteria for a 20 
percent rating are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  As noted above, incapacitating episodes are 
acute signs and symptoms that require bed rest prescribed by and 
treatment by a physician.  It is clear from the medical evidence 
that the Veteran has not had incapacitating episodes for which a 
physician has prescribed bed rest.  In fact, during the December 
2006 QTC examination the Veteran reported that he was not seeing 
a doctor or was on any treatment for his back.  The examiner 
specifically noted that there was no bed rest recommended by the 
Veteran's physician.  Thus, an evaluation higher than 10 percent 
for the stated period under Diagnostic Code 5243 is not 
warranted.  
Also, during the stated period, the Veteran had not complained of 
radicular pain, and no objective neurological abnormality has 
been shown in the evidence.  

As the criteria for the next higher rating under either 
Diagnostic Code 5237 or 5243 for the stated period have not been 
met, the preponderance of the evidence is against an evaluation 
higher than 10 percent for the period between April 29, 2004 and 
December 28, 2008 for mechanical low back pain and the benefit-
of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

With respect to an evaluation in excess of 40 percent for the 
period from December 29, 2008 for the service-connected 
mechanical low back pain disability under Diagnostic Code 5237 or 
5243, the Board also finds that in this instance, an increased 
disability evaluation is not warranted.  In order to warranted 
the next higher evaluation of 50 percent under Diagnostic Code 
5237 there must be a demonstration of unfavorable ankylosis of 
the entire thoracolumbar spine and such is not shown in the 
evidence of record.  Range of motion testing during VA 
examination in December 2008 reveals movement of the Veteran's 
spine and ankylosis has not been diagnosed.  

In order to warranted the next higher evaluation of 60 percent 
under Diagnostic Code 5243, there must be a showing of 
incapacitating episodes (bed rest prescribed by a physician) 
having a total duration of at least six weeks during the past 
twelve months, and such is not shown in the evidence of record.  
While the evidence from December 29, 2008 shows the Veteran with 
degenerative disc disease, there is no evidence that he has been 
prescribed bed rest by a physician within the past twelve months.  
In fact, at that examination the Veteran denied having any 
incapacitating episodes.

Additionally, the Veteran has complained of neurological 
abnormalities related to his service-connected mechanical low 
back disability, including pain that radiated into his legs.  VA 
examiner did not confirm any neurological abnormality of the 
right leg, but diagnosed severe degenerative disk disease at L5-
S1 interspace with nerve root compression, radicular pain on the 
left lower extremity.  The Board finds that a higher rating for 
left leg radiculopathy is not warranted because neurological 
involvement more nearly approximates the criteria for mild to 
moderate paralysis of the internal saphenous nerve or external 
cutaneous nerve of the thigh, which is noncompensable.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8527, 8529 (2010), respectively.  On 
VA examination in December 2008, the Veteran had 5/5 bilateral 
lower extremity strength for hip flexion, knee flexion and 
extension, ankle dorsiflexion, plantar flexion and extensor 
hallucis longus.  In light of the above, the Board finds that a 
separate rating for radiculopathy or other neurologic 
symptomatology is not warranted.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and functional impairment in the 
low back.  VA examiner has stated that the Veteran's low back 
exhibits weakened movement, and is limited by fatigability and 
lack of endurance on three repetitions of motion.  However, this 
functional impairment is considered by the currently assigned 40 
percent disability evaluation.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Here, the examiner noted that the 
Veteran is able to work and maintain his employment, except that 
he has to get up frequently to move around and stretch-out due to 
his back pain.  

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 40 
percent for the period from December 29, 2008 for his service-
connected mechanical low back pain disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Other Considerations

The Board observes that consideration must be given to whether a 
higher evaluation is warranted at any point during the pendency 
of the claim based upon the guidance of the Court in Hart.  In 
the present case, the Board finds that the rating has been 
appropriately staged.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010) for the Veteran's service-connected mechanical 
low back pain disability.  In this respect, the Board notes that 
the medical evidence fails to show, and the Veteran has not 
asserted that he required frequent periods of hospitalization for 
his low back disability.  Nor has he alleged any marked 
interference with employment due to his service-connected low 
back disability.  According to VA examiner in December 2008 the 
Veteran is currently able to work and maintain his employment.  
Therefore, a referral for an extraschedular rating as outlined in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  The Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 115-16, see 
also Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, total disability rating based on individual 
unemployability (TDIU) is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010). 

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total  rating for compensation purposes 
based on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service- 
connected mechanical low back pain, or any other disability for 
which he is service-connected, prevents him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  In fact, VA 
examiner in December 2008 stated that the Veteran was currently 
able to work and maintain his employment.  For this reason, the 
Board concludes that the Veteran in this case has not raised a 
claim of entitlement to a TDIU rating and that referral for a 
TDIU rating is therefore not warranted.


ORDER

Entitlement to an increased disability evaluation in excess of 10 
percent for mechanical low back pain prior to December 29, 2008 
is denied.

Entitlement to an increased disability evaluation in excess of 40 
percent for mechanical low back pain from December 29, 2008 is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


